Case 2:19-cv-03031-KAM-SJB Document 9 Filed 09/30/19 Page 1 of 2 PageID #: 69


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 2:19-cv-03031-KAM-SJB
                       Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 100.12.31.84,

                       Defendant.


                  PLAINTIFF’S NOTICE OF SETTLEMENT AND
             VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 100.12.31.84 (“Defendant”), through

Defendant’s council, Paul Sanders, Esq. of Antonelli Law. Pursuant to the settlement agreement’s

terms, Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant

to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: September 30, 2019                    Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
Case 2:19-cv-03031-KAM-SJB Document 9 Filed 09/30/19 Page 2 of 2 PageID #: 70




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                    By: /s/ Jacqueline M. James__
                                                           Jacqueline M. James, Esq.




                                               2
